Citation Nr: 0613853	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-04 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of a left eye injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from August 1976 to April 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision by the Montgomery, 
Alabama VARO which denied an increased rating for residuals 
of a left eye injury.  

The veteran's claims file was transferred to the VARO in St. 
Petersburg, Florida in March 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

In this case, the veteran has not been properly advised of 
VCAA in accordance with that Act and recent governing case 
law.  The Board notes that a May 2005 letter to the veteran 
provided him with sufficient information regarding VCAA 
notice for his increased rating claim.  However, there was no 
subsequent readjudication of the claim.  Moreover, the 
veteran has never been provided with the appropriate law and 
regulations pertaining to VCAA, including 38 C.F.R. § 3.159, 
which explains fully, VA's duty to assist.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Decisions of the United 
States Court of Appeals for the Federal Circuit and the 
United States Court of Appeals for Veterans Claims have 
addressed shortcomings of VA in its application of VCAA.  See 
e.g. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
Therefore, additional development must be undertaken prior to 
appellate review of the claim.  

Concerning the veteran's left eye disability, the evidentiary 
record shows that he sustained two traumatic injuries to the 
left eye in October and December 2001, and that he now has 
only light perception in the left eye.  Since the Board is 
precluded from making its own unsubstantiated medical 
conclusions, the claims file should be referred to an 
appropriate VA physician for review of the record and an 
opinion as to the nature and etiology of the veteran's 
current visual acuity in the left.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. 
App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with and satisfied.  

2.  The claims file and a copy of this 
remand should be referred, if possible, 
to a VA physician in an appropriate 
specialty for an opinion concerning the 
nature and etiology of the veteran's 
current visual acuity in the left eye.  
The claims folder and a copy of this 
remand must be made available to the 
physician for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should review the entire 
record, with particular attention to the 
status of the left eye disability prior 
to October 2001 and subsequent to the two 
traumatic eye injuries in October and 
December 2001.  The physician should then 
render an opinion as to whether the 
current visual acuity in the left eye is 
a residual of the initial in-service 
injury or is a consequence of the 
intercurrent injuries.  

If the physician is unable to answer the 
above inquiry, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The clinical findings and 
reasons upon which any opinion is based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  After the requested development has 
been completed, the RO should adjudicate 
the merits of the claims based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, including the provisions of 
38 C.F.R. § 3.159, and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

